Citation Nr: 0829992	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  07-00 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active military duty from May 1946 to 
May 1949 and May 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision.


FINDINGS OF FACT

1.  The evidence of record fails to reflect any complaints of 
ringing of the ears or a diagnosis of tinnitus in service.

2.  The evidence of record reflects that the veteran did not 
complain of ringing of the ears until approximately 40 years 
after service.

3.  There is no competent evidence linking the veteran's 
tinnitus to service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The veteran's service personnel records reveal that he served 
in the Marines from May 1946 to May 1949 and in the Army from 
May 1950 to May 1953 during the Korean Conflict, where he was 
wounded in combat and accordingly awarded the Purple Heart.  
The veteran is currently service-connected for bilateral 
hearing loss, rated 40 percent disabling, and a scar of the 
right ear pinna, rated noncompensable.  

The veteran's service medical records are void of any 
reference to ringing of the ears or a diagnosis of tinnitus.  
The first post service documentation of tinnitus occurred in 
May 1995, at an audio-ear disease examination conducted for 
VA purposes.  At that time, it was noted the veteran reported 
considerable tinnitus, particularly on the right.  At an 
audiology examination conducted the same day, however, it was 
recorded that the veteran denied tinnitus.  Similarly, a VA 
audiology consult note dated in August 2005, reflects the 
veteran reported no tinnitus, and when he was examined for VA 
purposes in April 2006, the veteran reported no tinnitus, 
"even when questioned in detail.  'When it's quiet, it's 
quiet.' . . . "  

Under these circumstances, a basis upon which to establish 
service connection for tinnitus has not been presented.  
Significantly, the veteran himself has never actually 
contended that he experienced the onset of chronic tinnitus 
in service.  (Rather, his correspondence addresses his 
insistence that he currently experiences it.)  As stated 
above, the medical evidence (including service medical 
records and post service medical records dated in 1962, 1970, 
1971) is silent for any such complaints for more than 40 
years after service, and only one record reflects an actual 
current complaint of tinnitus, dated 10 years ago.  No 
complaints were noted in 2005, or at VA examination in 2006, 
when the examiner specifically investigated for it.  Thus, to 
the extent the veteran experiences tinnitus, the greater 
weight of the evidence is against the conclusion that it had 
its onset in service, since multiple records over the years 
fail to show its existence prior to 1995.  Such 
contemporaneous records have far more probative value than 
any current contention that may be implied to the contrary.  
Similarly, there is no competent evidence linking any current 
tinnitus to service, or service connected disability.  The 
veteran is not competent to establish such a connection, and 
no medical professional has offered that there is such a 
connection.  

Accordingly, the appeal for service connection for tinnitus 
is denied.  


II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in March 2006.  With respect to the duty to 
assist, the veteran's service medical records have been 
associated with the file, he has been examined for VA 
purposes, and he has not identified any record not obtained.  
Likewise, in several correspondences the veteran reported 
that he had no additional evidence to submit.  The veteran 
was also offered the opportunity to testify at a hearing 
before the Board, but he declined.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for tinnitus is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


